EXHIBIT (10)(M)(1)




THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







AMENDMENT TO MANAGEMENT AGREEMENT




AND NOW, this 1st day of January, 2010, Harleysville Group Inc. (“HGI”), a
Delaware corporation, and Harleysville Mutual Insurance Mutual Company (“HMIC”),
a Pennsylvania mutual insurance company, both with principal offices at 355
Maple Avenue, Harleysville, PA 19438, hereby enter into this amendment (“the
Amendment”) of the Management Agreement (“the Agreement”) between them.




WHEREAS, effective January 1, 1994, the parties entered into the Agreement
whereby HGI provides certain management to HMIC which is reasonably necessary
for the operation of its business of being a direct writer of property and
casualty insurance for businesses and individuals. In exchange for the provision
of such management, HGI is paid a fee equal to one and one-half percent (1.5%)
of HMIC’s direct written premium.




WHEREAS, in addition to the management  provided to HMIC in connection with
HMIC’s present and historical business of being a direct underwriter of
insurance products for businesses and individuals,  HMIC desires to retain HGI
to provide it with various voluntary assumed reinsurance business opportunities
and to provide it with such management as is reasonably required and requested
by HMIC for the necessary and efficient management of HMIC’s voluntary assumed
reinsurance program (“the Program”).




WHEREAS, as the fee to be paid hereunder is not of a type normally subject to
pooling arrangements, it is the intent of the parties to exclude the Program
from the terms of the parties’ Proportional Reinsurance Agreement.  




THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties agree as follows:




1.

The Effective Date of this Amendment shall be January 1, 2010.  The Amendment
shall continue in full force and effect unless and until terminated by thirty
(30) days advance written notice given by either party to the other.

2.

HGI shall provide the expertise needed to allow HMIC to properly assess and
analyze the various voluntary assumed reinsurance business opportunities that
may be available to HMIC.

3.

HGI shall also provide management in the following areas with respect to the
Program

a.

 administrative and accounting related services;

b.

 legal;

c.

actuarial;

d.

risk management;

e.

underwriting;





--------------------------------------------------------------------------------




THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







f.

finance; and

g.

such management as is reasonably required and requested by HMIC for the
necessary and efficient management of the Program.

4.

In consideration of HGI’s provision of management as set forth above and in
consideration of the cost of the various opportunities to be provided on a
continuous basis, HMIC shall pay HGI an amount equal to [*************] percent
([****]%) of its voluntary assumed written premium attributed to the Program as
reflected in its books and records.  Such sum shall be paid by HMIC to HGI
within fifteen (15) days of the close of each calendar quarter. For purposes of
this Amendment, HMIC’s voluntary assumed written premium shall not include
premium ceded by insurers affiliated with HMIC and assumed by HMIC under any
intercompany pooling, reinsurance or similar agreement.  HMIC’s voluntary
assumed written premium shall also not include premiums which HMIC assumes from
any mandatory regulatory pool or association.

5.

Each party shall make its books and records available to the other party during
regular business hours in order that there can be verification of numbers and
calculations.

6.

This Amendment constitutes the entire agreement between the parties on the
subject matter hereof and supercedes any and all prior management or services
agreements, either oral or written, with respect to the subject matter hereof
between the parties hereto.

7.

Paragraphs 4, 5, 6, 7 and 9 of the Agreement apply with full force and effect to
the subject matter of this Amendment and the management and fees provided
hereby.







IN WITNESS WHEREOF, the parties have executed this Amendment the 1st day of
January, 2010.







HARLEYSVILLE GROUP INC.

 

 

BY:

/s/ Mark Cummins

TITLE: 

Executive Vice President, Chief Investment Officer and Treasurer

 

                                                                                                                                  

HARLEYSVILLE MUTUAL INSURANCE COMPANY

 

 

BY:

/s/ David W. Galloway

TITLE: 

Vice President and Associate General Counsel








2


